SERVICES AGREEMENT This Services Agreement(the "Agreement") is made and entered into on this day of February, 2008, by and between EMPIRIC ADVISORS, INC., a Delaware corporation (“Empiric”) and SAMUELS CHASE & CO., INC., a California corporation (“Samuels Chase”). WITNESSETH: WHEREAS, Empiric is an investment adviser registered as such with the Securities and Exchange Commission (the “SEC”) under the Investment Advisers Act of 1940, as amended (the “Advisers Act”) and is the investment adviser to the Core Equity Fund (the “Fund”), which is a series of Empiric Funds, Inc. (the “Company”), a Maryland corporation and registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”). WHEREAS, Samuels Chase is a company offering, among other services, wholesale marketing and distribution related services to open-end investment companies, such as the Fund, and is registered as a broker/dealer under the Securities Act of 1934, as amended (the “1934 Act”) and a member of the Financial Industry Regulatory Authority, Inc. (“FINRA”); and WHEREAS, Empiric desires to retain Samuels Chase on a non-exclusive basis to provide the wholesale marketing and distribution related services described herein to promote the sale of shares of the Fund. NOW, THEREFORE, in consideration of the premises and mutual covenants set forth herein and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, Empiric and Samuels Chase hereby agree as follows: 1. Appointment: 1.1Empiric hereby appoints Samuels Chase, as of the Effective Date of this Agreement, to provide certain non-exclusive wholesale marketing and distribution related services as described herein (the “Services”) with regard to the Fund for the period and on the terms and conditions set forth in this agreement.The Services shall limited in scope and shall relate only those distribution channels and territories as set forth in Exhibit A attached hereto (the “Territories”). 1.2Samuels Chase hereby accepts such non-exclusive appointment and, in connection with such appointment, agrees to provide the Services within the Territories on the terms and conditions set forth in this Agreement. 1.3Samuels Chase is an independent contractor and is not an employee, agent, joint venturer or partner of Empiric, the Fund or the Company.Samuels Chase, and its employees and agents, shall identify themselves as such independent contractors and shall disclose the limitations on their authority to all potential shareholders of the Fund.Samuels Chase shall not, in any manner, accept any obligation, incur any liability, promise any performance or pledge any credit on behalf of, or for the account of, Empiric, the Fund or the Company. 1 2. Samuels Chase’ Duties: Samuels Chase shall, at its own cost and expense: 2.1Use its reasonable best commercial efforts to solicit financial intermediaries, including, but not limited to, broker/dealers, trust departments, banks and investment advisers, and representatives and agents employed by them (collectively, “Financial Intermediaries”), to enter into and maintain selling agreements with the Fund’s principal underwriter, Quasar Distributors, LLC (the “Distributor”), relating to the offer and sale of the Fund’s shares and to encourage the clients and customers of Financial Intermediaries to purchase shares of the Fund.The Services shall be performed by personnel of Samuels Chase (the “Wholesalers”). 2.2Initiate personal, written, electronic or telephonic communication with Financial Intermediaries with a view to providing information regarding, and increasing the awareness of Financial Intermediaries of, the Fund. 2.3Comply with all applicable laws, rules and regulations of regulatory authorities, including self-regulatory organizations, having jurisdiction over the activities of Samuels Chase under this Agreement, including, without limitation, the SEC and FINRA, and shall fully comply with all policies and procedures of Empiric, the Fund, the Company, the Distributor and Financial Intermediaries with respect to Samuels Chase’ performance of the Services. 2.4Deliver to Empiric, on or before the tenth calendar day following the end of each calendar month during the term hereof, a written report regarding the Services for the preceding calendar month and deliver to Empiric on Monday of each week a written report setting forth, for the immediately preceding calendar week, the names of all Financial Intermediaries contacted, including the names of all representatives of such Financial Intermediaries and the nature of such contact. 2.5Meet with Empiric as required but, in any event, at least quarterly, or more often at the request of Empiric upon reasonable notice, to provide Empiric with information regarding the Services, including marketing and sales initiatives, and sales of the Fund’s shares by or through Financial Intermediaries.Such information shall include, without limitation, details regarding the Financial Intermediaries contacted, Financial Intermediaries targeted, marketing and sales consulting activities, applicable purchase and redemption transactions and such other information as Empiric may reasonably request. 2.6Not make, and shall cause the Wholesalers not to make, any representations concerning or provide any information regarding the Fund except those contained in the Fund’s then-current prospectus and statement of additional information and printed information prepared by or on behalf of the Fund, and furnished to Samuels Chase by Empiric or the Distributor, as advertising or information supplemental to the aforesaid prospectus and statement of additional information. 2.7Not use any advertising or sales material, including, without limitation, electronic, written, audio or visual sales material relating to the Fund unless approved in writing by Empiric or the Distributor in advance of such use. 2 2.8Promptly notify Empiric of any oral or written complaint with respect to the Fund, Empiric, the Distributor or Samuels Chase or notice of any regulatory investigation or proceeding brought against any one or more of them, or any Wholesaler, relating to the Services. 2.9Establish, train and maintain a staff of not less than five (5) Wholesalers who shall be fully knowledgeable about Empiric and the Fund. 2.10 Research and attribute sales and redemptions of the Fund’s shares to Samuels Chase’ performance of the Services utilizing transfer agency reporting and platform portal reporting systems. 3. Empiric’s Duties: Empiric shall, at its own cost and expense: 3.1Comply with all applicable laws, rules and regulations of regulatory authorities, including self-regulatory organizations, having jurisdiction over the activities of Empiric under this Agreement, including, without limitation, the SEC and FINRA, and shall fully comply with all policies and procedures of the Fund, the Company and the Distributor in connection with its performance of its obligations under this Agreement. 3.2Deliver to Samuels Chase, contemporaneously with the Effective Date of this Agreement, copies of:(a) the current prospectus and statement of additional information of the Fund and all classes thereof;(b) any relevant policies and procedures adopted by Empiric, the Fund, the Company or the Distributor, or their service providers, that are applicable to the Services;and (c) any other documents, materials or information that Samuels Chase shall reasonably request to enable it to perform the Services. 3.3Deliver, as soon as reasonably practicable, any and all amendments and or supplements to the documents and materials required to be delivered pursuant to Section 3.2, above. 4. Compensation: 4.1In payment for the Services to be performed by Samuels Chase hereunder, Empiric shall pay Samuels Chase a one-time fee of 100 basis points (i.e., 1%) attributable to Purchase Transactions, as defined below, of the Fund’s shares that originate in the Territories. 4.2Payment of the fee specified in Section 4.1, above, shall be made in U.S. dollars by Empiric to Samuels Chase on or before the 15th calendar day of each month during the term hereof based upon Purchase Transactions during the immediately preceding calendar month. 4.3For purposes of this Agreement, Purchase Transactions shall mean purchases of shares of the Fund’s shares that originate in the Territories (but excluding shares purchased through the reinvestment of dividends or distributions) and that are identified by the Company’s transfer agent or administrator and reported to the Fund and Empiric or as otherwise reported to Empiric by means of systems or reports, acceptable to Empiric and Samuels Chase, employed by Empiric to identify Purchase Transactions.For purposes of this Agreement, Purchase Transactions shall exclude sales of the Fund’s shares to persons, or classes of persons, identified in Exhibit B attached hereto, all of which shall be excluded from the calculation of the fees payable to Samuels Chase pursuant to Section 4.1, above.The aforesaid Exhibit B may be amended from time to time by Empiric by providing Notice to Samuels Chase in accordance with Section 10.2, below, and Exhibit B, as so amended, shall be attached to this Agreement in lieu of the then existing Exhibit B and shall become effective in accordance with the terms of said Section 10.2. 3 4.4For the purposes of this Agreement, “Purchase Transactions” are transactions that are identifiable trades originating in the Territories.The means employed to identify Purchase Transactions may include:(a) transaction reports generated by the Fund’s transfer agent from time to time:(b) systems or reports, acceptable to Empiric and Samuels Chase, employed by Empiric to identify Purchase Transactions; and (c) all available information from portals of Financial Intermediaries that are used to reconcile transactions between Financial Intermediaries and the Fund’s transfer agent. 4.5The fee and payment specified in Sections 4.1 and 4.2, above, shall be reduced, on a proportionate basis, to the extent shares purchased in Purchase Transactions are redeemed within:(a) twenty four (24) months of their original purchase date in the case of the Fund’s Class A shares that are sold pursuant to an exemption from the sales charges otherwise applicable to such Class A shares; (b) eighteen (18) months of their original purchase date in the case of the Fund’s Class C shares; and (c) twelve (12) months of their original date of purchase in the case of the Fund’s Class A shares that are sold subject to a sales charge.The amount of any such reduction shall be applied as a credit to the amount of any fee payable to Samuels Chase pursuant to Section 4.2, above, using the means specified in Section 4.4, above.For the avoidance of doubt and by way of example, if Empiric pays of fee of $500 with respect to a Purchase Transaction in the amount of $50,000 with respect to Class A shares sold pursuant to an exemption from sales charges that is effected on February 1, 2008 (i.e., $50,000 x .01 $500) and the investor thereafter redeems all such shares on January 31, 2009, Empiric shall be entitled to a credit of $250 (i.e., $500 x 12/24 $250) against the fees payable by it on or before February 15, 2009, with respect to Purchases Transactions effected during the month of January, 2009. 5. Term and Termination: 5.1The initial term of this Agreement shall begin on the date hereof (the “Effective Date”) and extend for a period of one year from the Effective Date (the “Initial Term”).Thereafter, this Agreement shall be automatically renewed, on the same terms and conditions, for additional, successive one (1) year periods (each, a “Renewal Term”) unless Empiric or Samuels Chase provides written notice to the other of the termination of this Agreement at least ninety (90) days prior to the end of the Initial Term or any Renewal Term, as the case may be.The Initial Term and any Renewal Term are hereinafter referred to collectively as the “Term.” 5.2Anything in Section 5.1, above, to the contrary notwithstanding, this Agreement may also be terminated by Empiric immediately upon written notice to Samuels Chase in the event that at any time following the Effective Date:(a) Samuels Chase fails to perform or observe any term, representation, warranty or covenant set forth in this Agreement;(b) Samuels Chase fails to maintain a staff of five (5) wholesalers in accordance with the provisions of Section 2.8, above; and(c) aggregate Purchase Transactions during the twelve calendar months following:(i) the first anniversary of the date of the Effective Date do not total $30,000,000; and (ii) the second anniversary of the Effective Date do not total $150,000,000. 4 5.3Anything in Sections 5.1 or 5.2, above, to the contrary notwithstanding, this Agreement may also be terminated by either Empiric or Samuels Chase, as the case may be, immediately upon written notice to the other in the event that at any time following the Effective Date:(a) either Empiric or Samuels Chase shall suspend or discontinue its business, or shall make an assignment for the benefit of, or composition with, creditors, or shall become insolvent or be unable or generally fail to pay its debts when due, or either Empiric or Samuels Chase becomes, in any jurisdiction, a party or subject to (voluntarily or involuntarily) any liquidation or dissolution action or proceeding with respect to itself, or to any bankruptcy, reorganization, insolvency or other proceeding for the relief of financially distressed debtors, or a receiver, liquidator, custodian or trustee shall be appointed for it, or a substantial part of its assets (and with respect to an involuntary action or proceeding, an order is entered in the proceeding is not dismissed within thirty (30) days) or it shall take any action to effect or which indicates its acquiescence in any of the foregoing;(b) a “change in control” of either Empiric or Samuels Chase takes place (for purposes of this Agreement, “control” means the possession, directly or indirectly, of the power to direct or cause the direction of management or policies, whether through ownership of securities or partnership or ownership interest, by contract or otherwise);(c) either Empiric or Samuels Chase assigns this Agreement, or any rights or obligations hereunder, without the prior written consent of the other; or (d) either Empiric or Samuels Chase materially breaches this Agreement and fails to cure such breach within thirty (30) days after written notice thereof, with the exception of the matters set forth in Section 5.2, above, the occurrence of which provide Empiric with an immediate right of termination. 6. Representations and Warranties of Samuels Chase: Samuels Chase hereby warrants and represents as follows: 6.1Samuels Chase is a corporation duly organized, validly existing in good standing under the laws of the State of California with full power and authority to execute, deliver and perform its obligations under this Agreement. 6.2Samuels Chase and the Wholesalers have all necessary governmental and regulatory registrations, qualifications, approvals and licenses as may be necessary to perform their respective obligations under this Agreement, and, specifically,
